
	
		II
		109th CONGRESS
		2d Session
		S. 3860
		IN THE SENATE OF THE UNITED STATES
		
			September 6, 2006
			Mr. Burns introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To provide emergency wildfire and agricultural disaster
		  assistance, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Emergency Wildfire and Farm Relief Act of
			 2006.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					TITLE I—Wildfire relief
					Sec. 101. Emergency conservation program.
					Sec. 102. Environmental quality incentives program.
					Sec. 103. Livestock assistance grant program.
					TITLE II—Agricultural production losses
					Sec. 201. Crop disaster assistance.
					Sec. 202. Livestock assistance.
					Sec. 203. Sugar beet disaster assistance.
					Sec. 204. Bovine tuberculosis herd indemnification.
					Sec. 205. Reduction in payments.
					TITLE III—Supplemental nutrition and agricultural economic
				disaster assistance
					Sec. 301. Replenishment of Section
				32.
					Sec. 302. Supplemental economic loss payments.
					TITLE IV—Conservation
					Sec. 401. Emergency watershed protection program.
					TITLE V—Farm Service Agency
					Sec. 501. Funding for additional personnel.
					TITLE VI—Miscellaneous
					Sec. 601. Funding.
					Sec. 602. Regulations.
					TITLE VII—Emergency designation
					Sec. 701. Emergency designation.
				
			2.DefinitionsIn this Act:
			(1)Additional
			 coverageThe term additional coverage has the
			 meaning given the term in section 502(b)(1) of the Federal Crop Insurance Act
			 (7 U.S.C. 1502(b)(1)).
			(2)Disaster
			 countyThe term disaster county means—
				(A)a county included in the geographic area
			 covered by a natural disaster declaration; and
				(B)each county contiguous to a county
			 described in subparagraph (A).
				(3)Insurable
			 commodityThe term insurable commodity means an
			 agricultural commodity (excluding livestock) for which the producers on a farm
			 are eligible to obtain a policy or plan of insurance under the Federal Crop
			 Insurance Act (7 U.S.C. 1501 et seq.).
			(4)LivestockThe
			 term livestock includes—
				(A)cattle (including
			 dairy cattle);
				(B)bison;
				(C)sheep;
				(D)swine; and
				(E)other livestock,
			 as determined by the Secretary.
				(5)Natural disaster
			 declarationThe term natural disaster declaration
			 means a natural disaster declared by the Secretary during calendar year 2005 or
			 2006 under section 321(a) of the Consolidated
			 Farm and Rural Development Act (7 U.S.C. 1961(a)).
			(6)Noninsurable
			 commodityThe term noninsurable commodity means a
			 crop for which the producers on a farm are eligible to obtain assistance under
			 section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7
			 U.S.C. 7333).
			(7)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			IWildfire
			 relief
			101.Emergency
			 conservation programThe
			 Secretary shall use an additional $30,000,000 of funds of the Commodity Credit
			 Corporation to carry out emergency measures identified by the Administrator of
			 the Farm Service Agency as of the date of enactment of this Act through the
			 emergency conservation program established under title IV of the Agricultural
			 Credit Act of 1978 (16 U.S.C. 2201 et seq.), of which not less than $2,000,000
			 shall be used to carry out such measures in the State of Montana for the
			 control of wildfires.
			102.Environmental
			 quality incentives programThe
			 Secretary shall use an additional $200,000,000 of funds of the Commodity Credit
			 Corporation to carry out emergency measures identified by the Secretary as of
			 the date of enactment of this Act through the environmental quality incentives
			 program established under chapter 4 of subtitle D of title XII of the Food
			 Security Act of 1985 (16 U.S.C. 3839aa et seq.), of which not less than
			 $10,000,000 shall be used to carry out such measures in the State of Montana
			 for the control of wildfires.
			103.Livestock
			 assistance grant programThe
			 Secretary shall use an additional $100,000,000 of funds of the Commodity Credit
			 Corporation to carry out the Livestock Assistance Grant Program announced by
			 the Secretary on August 29, 2006, in the same manner as the Program announced
			 by the Secretary except that counties adversely impacted by wildfires shall be
			 eligible to participate in the Program.
			IIAgricultural
			 production losses
			201.Crop disaster
			 assistance
				(a)In
			 generalThe Secretary shall use such sums as are necessary of
			 funds of the Commodity Credit Corporation to make emergency financial
			 assistance authorized under this section available to producers on a farm that
			 have incurred qualifying losses described in subsection (c).
				(b)Administration
					(1)In
			 generalExcept as provided in paragraph (2), the Secretary shall
			 make assistance available under this section in the same manner as provided
			 under section 815 of the Agriculture, Rural Development, Food and Drug
			 Administration and Related Agencies Appropriations Act, 2001 (Public Law
			 106–387; 114 Stat. 1549A–55), including using the same loss thresholds for
			 quantity and economic losses as were used in administering that section, except
			 that the payment rate shall be 50 percent of the established price, instead of
			 65 percent.
					(2)Noninsured
			 producersFor producers on a farm that were eligible to acquire
			 crop insurance for the applicable production loss and failed to do so or failed
			 to submit an application for the noninsured assistance program for the loss,
			 the Secretary shall make assistance in accordance with paragraph (1), except
			 that the payment rate shall be 35 percent of the established price, instead of
			 50 percent.
					(c)Qualifying
			 lossesAssistance under this section shall be made available to
			 producers on farms, other than producers of sugar beets, that incurred
			 qualifying quantity or quality losses for the 2005 or 2006 crop due to damaging
			 weather or any related condition (including losses due to crop diseases,
			 insects, and delayed harvest), as determined by the Secretary.
				(d)Quality
			 losses
					(1)In
			 generalIn addition to any payment received under subsection (b),
			 the Secretary shall use such sums as are necessary of funds of the Commodity
			 Credit Corporation to make payments to producers on a farm described in
			 subsection (a) that incurred a quality loss for the 2005 or 2006 crop, or both,
			 of a commodity in an amount equal to the product obtained by
			 multiplying—
						(A)the payment
			 quantity determined under paragraph (2);
						(B)(i)in the case of an
			 insurable commodity, the coverage level elected by the insured under the policy
			 or plan of insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et
			 seq.); or
							(ii)in the case of a noninsurable
			 commodity, the applicable coverage level for the payment quantity determined
			 under paragraph (2); by
							(C)50 percent of the
			 payment rate determined under paragraph (3).
						(2)Payment
			 quantityFor the purpose of paragraph (1)(A), the payment
			 quantity for quality losses for a crop of a commodity on a farm shall equal the
			 lesser of—
						(A)the actual
			 production of the crop affected by a quality loss of the commodity on the farm;
			 or
						(B)(i)in the case of an
			 insurable commodity, the actual production history for the commodity by the
			 producers on the farm under the Federal Crop Insurance Act (7 U.S.C. 1501 et
			 seq.); or
							(ii)in the case of a noninsurable
			 commodity, the established yield for the crop for the producers on the farm
			 under section 196 of the Federal Agriculture Improvement and Reform Act of 1996
			 (7 U.S.C. 7333).
							(3)Payment
			 rate
						(A)In
			 generalFor the purpose of paragraph (1)(B), the payment rate for
			 quality losses for a crop of a commodity on a farm shall be equal to the
			 difference between (as determined by the applicable State committee of the Farm
			 Service Agency)—
							(i)the per unit
			 market value that the units of the crop affected by the quality loss would have
			 had if the crop had not suffered a quality loss; and
							(ii)the per unit
			 market value of the units of the crop affected by the quality loss.
							(B)FactorsIn
			 determining the payment rate for quality losses for a crop of a commodity on a
			 farm, the applicable State committee of the Farm Service Agency shall take into
			 account—
							(i)the average local
			 market quality discounts that purchasers applied to the commodity during the
			 first 2 months following the normal harvest period for the commodity;
							(ii)the loan rate
			 and repayment rate established for the commodity under the marketing loan
			 program established for the commodity under subtitle B of title I of the Farm
			 Security and Rural Investment Act of 2002 (7 U.S.C. 7931 et seq.);
							(iii)the market
			 value of the commodity if sold into a secondary market; and
							(iv)other factors
			 determined appropriate by the committee.
							(4)Eligibility
						(A)In
			 generalFor producers on a farm to be eligible to obtain a
			 payment for a quality loss for a crop under this subsection—
							(i)the amount
			 obtained by multiplying the per unit loss determined under paragraph (1) by the
			 number of units affected by the quality loss shall be reduced by the amount of
			 any indemnification received by the producers on the farm for quality loss
			 adjustment for the commodity under a policy or plan of insurance under the
			 Federal Crop Insurance Act (7 U.S.C. 1501 et seq.); and
							(ii)the remainder
			 shall be at least 25 percent of the value that all affected production of the
			 crop would have had if the crop had not suffered a quality loss.
							(B)IneligibilityIf
			 the amount of a quality loss payment for a commodity for the producers on a
			 farm determined under this paragraph is equal to or less than zero, the
			 producers on the farm shall be ineligible for assistance for the commodity
			 under this subsection.
						(5)Eligible
			 productionThe Secretary shall carry out this subsection in a
			 fair and equitable manner for all eligible production, including the production
			 of fruits and vegetables, other specialty crops, and field crops.
					(e)Timing
					(1)In
			 generalSubject to paragraph (2), the Secretary shall make
			 payments to producers on a farm for a crop under this section not later than 60
			 days after the date the producers on the farm submit to the Secretary a
			 completed application for the payments.
					(2)InterestIf
			 the Secretary does not make payments to the producers on a farm by the date
			 described in paragraph (1), the Secretary shall pay to the producers on a farm
			 interest on the payments at a rate equal to the current (as of the sign-up
			 deadline established by the Secretary) market yield on outstanding, marketable
			 obligations of the United States with maturities of 30 years.
					202.Livestock
			 assistance
				(a)Livestock
			 Compensation Program
					(1)Use of
			 Commodity Credit Corporation fundsEffective beginning on the
			 date of enactment of this Act, the Secretary shall use funds of the Commodity
			 Credit Corporation to carry out the 2002 Livestock Compensation Program
			 announced by the Secretary on October 10, 2002 (67 Fed. Reg. 63070), to provide
			 compensation for livestock losses during calendar years 2005 and 2006 for
			 losses due to a disaster, as determined by the Secretary, except that the
			 payment rate shall be 75 percent of the payment rate established for the 2002
			 Livestock Compensation Program.
					(2)Eligible
			 applicantsIn carrying out the program described in paragraph
			 (1), the Secretary shall provide assistance to any applicant for livestock
			 losses during calendar year 2005 or 2006, or both, that—
						(A)(i)conducts a livestock
			 operation that is located in a disaster county, including any applicant
			 conducting a livestock operation with eligible livestock (within the meaning of
			 the livestock assistance program under section 101(b) of division B of Public
			 Law 108–324 (118 Stat. 1234)); or
							(ii)produces an animal described in
			 section 10806(a)(1) of the Farm Security and Rural Investment Act of 2002 (21
			 U.S.C. 321d(a)(1));
							(B)demonstrates to
			 the Secretary that the applicant suffered a material loss of pasture or hay
			 production, or experienced substantially increased feed costs, due to damaging
			 weather or a related condition during the calendar year, as determined by the
			 Secretary; and
						(C)meets all other
			 eligibility requirements established by the Secretary for the program.
						(3)MitigationIn
			 determining the eligibility for or amount of payments for which a producer is
			 eligible under the livestock compensation program, the Secretary shall not
			 penalize a producer that takes actions (recognizing disaster conditions) that
			 reduce the average number of livestock the producer owned for grazing during
			 the production year for which assistance is being provided.
					(b)Livestock
			 indemnity payments
					(1)In
			 generalThe Secretary shall use such sums as are necessary of
			 funds of the Commodity Credit Corporation to make livestock indemnity payments
			 to producers on farms that have incurred livestock losses during calendar years
			 2005 and 2006 for losses that occurred prior to the date of enactment of this
			 Act (including wildfire disaster losses in the States of Montana and Texas and
			 other States) due to a disaster, as determined by the Secretary, including
			 losses due to hurricanes, floods, anthrax, and wildfires.
					(2)Payment
			 ratesIndemnity payments to a producer on a farm under paragraph
			 (1) shall be made at a rate of not less than 30 percent of the market value of
			 the applicable livestock on the day before the date of death of the livestock,
			 as determined by the Secretary.
					(c)Ewe lamb
			 replacement and retention
					(1)In
			 generalThe Secretary shall use $13,000,000 of funds of the
			 Commodity Credit Corporation to make payments under the Ewe Lamb Replacement
			 and Retention Payment Program under part 784 of title 7, Code of Federal
			 Regulations (or a successor regulation) for each qualifying ewe lamb retained
			 or purchased during the period beginning on January 1, 2006, and ending on
			 December 31, 2006.
					(2)Ineligibility
			 for other assistanceA producer that receives assistance under
			 this subsection shall not be eligible to receive assistance under subsection
			 (a).
					203.Sugar beet
			 disaster assistance
				(a)In
			 generalThe Secretary shall use $24,000,000 of funds of the
			 Commodity Credit Corporation to provide assistance to sugar beet producers that
			 suffered production losses (including quality losses) for the 2005 crop
			 year.
				(b)RequirementThe
			 Secretary shall make payments under subsection (a) in the same manner as
			 payments were made under section 208 of the Agricultural Assistance Act of 2003
			 (Public Law 108–7; 117 Stat. 544), including using the same indemnity benefits
			 as were used in carrying out that section.
				204.Bovine
			 tuberculosis herd indemnificationThe Secretary shall use $2,000,000 of funds
			 of the Commodity Credit Corporation to indemnify producers that suffered losses
			 to herds of cattle due to bovine tuberculosis during calendar year 2005.
			205.Reduction in
			 paymentsThe amount of any
			 payment for which a producer is eligible under this title shall be reduced by
			 any amount received by the producer for the same loss or any similar loss
			 under—
				(1)the Department of Defense, Emergency
			 Supplemental Appropriations to Address Hurricanes in the Gulf of Mexico, and
			 Pandemic Influenza Act, 2006 (Public Law 109–148; 119 Stat. 2680);
				(2)an agricultural
			 disaster assistance provision contained in the announcement of the Secretary on
			 January 26, 2006, or August 29, 2006; or
				(3)the Emergency
			 Supplemental Appropriations Act for Defense, the Global War on Terror, and
			 Hurricane Recovery, 2006 (Public Law 109-234; 120 Stat. 418).
				IIISupplemental
			 nutrition and agricultural economic disaster assistance
			301.Replenishment
			 of Section 32
				(a)Definition of
			 Specialty CropIn this section:
					(1)In
			 generalThe term specialty crop means any
			 agricultural crop.
					(2)ExceptionThe
			 term specialty crop does not include—
						(A)wheat;
						(B)feed
			 grains;
						(C)oilseeds;
						(D)cotton;
						(E)rice;
						(F)peanuts;
			 or
						(G)milk.
						(b)Base State
			 Grants
					(1)In
			 generalThe Secretary shall use $25,000,000 of funds of the
			 Commodity Credit Corporation to make grants to the several States to be used to
			 support activities that promote agriculture.
					(2)AmountsThe
			 amount of the grants shall be $500,000 to each of the several States.
					(c)Grants for
			 Value of ProductionThe Secretary shall use $74,500,000 of funds
			 of the Commodity Credit Corporation to make a grant to each of the several
			 States in an amount equal to the product obtained by multiplying—
					(1)the share of the
			 State of the total value of specialty crop and livestock of the United States
			 for the 2004 crop year, as determined by the Secretary; by
					(2)$74,500,000.
					(d)Special Crop
			 and Livestock PriorityAs a condition on the receipt of a grant
			 under this section, a State shall agree to give priority to the support of
			 specialty crops and livestock in the use of the grant funds.
				(e)Use of
			 FundsA State may use funds from a grant awarded under this
			 section—
					(1)to supplement
			 State food bank programs or other nutrition assistance programs;
					(2)to promote the
			 purchase, sale, or consumption of agricultural products;
					(3)to provide
			 economic assistance to agricultural producers, giving a priority to the support
			 of specialty crops and livestock; or
					(4)for other
			 purposes as determined by the Secretary.
					302.Supplemental
			 economic loss payments
				(a)In
			 GeneralSubject to subsection (b), the Secretary shall make a
			 supplemental economic loss payment to—
					(1)any producers on
			 a farm that received a direct payment for crop year 2005 under title I of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7901 et seq.);
			 and
					(2)any dairy
			 producer that was eligible to receive a payment during the 2005 calendar year
			 under section 1502 of the Farm Security and Rural Investment Act of 2002 (7
			 U.S.C. 7982).
					(b)Amount
					(1)Covered
			 commoditiesSubject to paragraph (3), the amount of a
			 supplemental economic loss payment made to the producers on a farm under
			 subsection (a)(1) shall be equal to the product obtained by multiplying—
						(A)30 percent of the
			 direct payment rate in effect for the covered commodity of the producers on the
			 farm;
						(B)85 percent of the
			 base acres of the covered commodity of the producers on the farm; and
						(C)the payment yield
			 for each covered commodity of the producers on the farm.
						(2)Dairy
			 payments
						(A)DistributionSupplemental
			 economic loss payments under subsection (a)(2) shall be distributed in a manner
			 that is consistent with section 1502 of the Farm and Rural Investment Act of
			 2002 (7 U.S.C. 7982).
						(B)Maximum
			 amountSubject to paragraph (3), the total amount available for
			 supplemental economic loss payments under subsection (a)(2) shall not exceed
			 $147,000,000.
						(3)Limitations
						(A)In
			 generalSubject to subparagraph (B), the Secretary shall ensure
			 that no person receives supplemental economic loss payments under—
							(i)subsection (a)(1)
			 in excess of the per person limitations applicable to a person that receives
			 payments described in subsection (a)(1); and
							(ii)subsection
			 (a)(2) in excess of the per dairy operation limitation applicable to producers
			 on a dairy farm described in subsection (a)(2).
							(B)AdministrationIn
			 carrying out subparagraph (A), the Secretary—
							(i)shall establish
			 separate limitations for supplemental economic loss payments received under
			 this section; and
							(ii)shall not
			 include the supplemental economic loss payments in applying payment limitations
			 under section 1001 of the Food Security Act of 1985 (7 U.S.C. 1001) for
			 payments made pursuant to the underlying normal operation of the program
			 described in subsection (a)(1) or section 1502 of the Farm and Rural Investment
			 Act of 2002 (7 U.S.C. 7982).
							IVConservation
			401.Emergency
			 watershed protection programThe Secretary shall use an additional
			 $60,000,000 of funds of the Commodity Credit Corporation to carry out emergency
			 measures identified by the Chief of the Natural Resources Conservation Service
			 as of the date of enactment of this Act through the emergency watershed
			 protection program established under section 403 of the Agricultural Credit Act
			 of 1978 (16 U.S.C. 2203).
			VFarm Service
			 Agency
			501.Funding for
			 additional personnelThe
			 Secretary shall use $30,000,000 of funds of the Commodity Credit Corporation to
			 hire additional County Farm Service Agency personnel—
				(1)to expedite the
			 implementation of, and delivery under, the agricultural disaster and economic
			 assistance programs under this Act; and
				(2)as the Secretary
			 determines to be necessary to carry out other agriculture and disaster
			 assistance programs.
				VIMiscellaneous
			601.FundingThe Secretary shall use the funds,
			 facilities, and authorities of the Commodity Credit Corporation to carry out
			 this Act, to remain available until expended.
			602.Regulations
				(a)In
			 GeneralThe Secretary may promulgate such regulations as are
			 necessary to implement this Act.
				(b)ProcedureThe
			 promulgation of the regulations and administration of this Act shall be made
			 without regard to—
					(1)the notice and
			 comment provisions of section 553 of title 5, United States Code;
					(2)the Statement of
			 Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg.
			 13804), relating to notices of proposed rulemaking and public participation in
			 rulemaking; and
					(3)chapter 35 of
			 title 44, United States Code (commonly known as the Paperwork Reduction
			 Act).
					(c)Congressional
			 Review of Agency RulemakingIn carrying out this section, the
			 Secretary shall use the authority provided under section 808 of title 5, United
			 States Code.
				VIIEmergency
			 designation
			701.Emergency
			 designationThe amounts
			 provided in this Act are designated as an emergency requirement pursuant to
			 section 402 of S. Con. Res. 83 (109th Congress), the concurrent resolution on
			 the budget for fiscal year 2007, as made applicable in the Senate by section
			 7035 of Public Law 109–234.
			
